DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-30 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered.
Claim Rejections - 35 USC § 112
	Claim 1, 11, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 11, 21 recite the traces that are electrically isolated from the solar cells. There is nowhere in the specification showing the traces being electrically isolated from the solar cells (only para 97 of the instant specification mentions about the traces. For the purpose of examination, Claim 1, 11, 21, are treated such that the traces 


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Crist (PG pub 20160218665), and further in view of Lavora et al (PG pub 20140366927), and Glenn (Pat No 6313396) and McGlynn et al (PG pub 20140166067).

Regarding claim 1, 11 and 21, Crist teach a solar cell panel and method comprising:
A plurality of solar cell array [fig 4A]
 at least one of the solar cells has at least one cropped comer that defines a corner region Fig 4A];
an area of a substrate  140 in the comer region remains exposed when the solar cells  having at least one cropped corner resulting in the corner region are attached to the substrate [fig 4A];
 the power routing module is attached to the substrate in the area of the substrate in the comer region that remains exposed [fig 4A] where the power routing module includes an electrically conductive layer (136, 137) comprised of one electrical conductor 137 for customizing electrical interconnections between the solar cells and an insulation layer 25 for electrically insulating the electrical conductors of the electrically conductive layer [fig 2E]
Crist teaches the claimed limitation as set forth above, but Crist does not teach switching matrix.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the switching matrix of Lavora et al to be electrically connected to the solar array at the exposed region as taught by Crist for maximize energy harvesting.
 Also, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the switches matrix to the exposed area of the substrate since it would be easier for assembly and there would be two option for adding the switches: one is covered by solar cells and other one is exposed from solar cell. the Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, "[w]hen there is a design need or market pressure to solve a problem and there a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp." An obvious determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. Therefore, choosing from a finite number of identified, predictable solution, with a reasonable expectation for success, is likely to be obvious to a person of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S......82 USPQ2d 1385, 1395- 97 (2007) (see MPEP § 2143, E.).


Modified Crist teaches the solar cells attached to the substrate [fig 2E], but modified Crist does not teach the substrate having structure as claimed.
Glenn teaches a solar cell module comprising substrate (18, 20)  being a multilayer substrate comprised of insulating layers separating one or more patterned metal layers  or traces 19, and traces form wiring patterns of electrical connections underneath or adjacent to the solar cells that are electrically isolated from the solar cells [fig 1 4 col 5 lines 5-10 6 lines 34] (the metal layers form a wiring patterns of electrical connection underneath to the solar cell and being indirect connected or electrical isolated from solar cell through conductor 17). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the substrate of Ralf by the substrate of Glenn for lightweight and inexpensive to manufacture (col 2 lines 64-67).

for lightweight and inexpensive to manufacture (col 2 lines 64-67).
Modified Crist teaches bonding layer being separated traces 19, but modified Crist does not teach the substrate including polyimide layer.
McGlynn et al teaches the bonding or adhesive layer being made of polyimide [para 46].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of bonding layer 18 of modified Crist to be made of polyimide as taught by McGlynn et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07). As for combination, 
Modified Crist teaches conducting pads (131) being electrical connection point between the electrical conductors of the power routing module [fig 2E], but modified Crist does not teach the conducting pad being electrical connection point between the electrical conductors of the power routing module and traces buried within substrate.
Glenn teaches the substrate (18,20) where the pattern metal layer 19 being buried within the substrate (18,20) and the metal layer 17 providing interconnected between the solar cell and traces 19 [fig 1] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the conducting pad of modified Crist   provide electrical connection points between the electrical conductors of the power routing module and the traces buried within the substrate since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).

As for combination, modified Crist teaches:
a power routing module for electrically interconnecting a plurality of solar cells in an array
the power routing module includes a switching matrix for dynamically routing power among a plurality of current pathways connected between the power routing module and the plurality of solar cells
the power routing module is attached to the substrate in the area of the substrate in the comer region that remains exposed when the at least one of the solar cells having the at least one cropped comer resulting in the comer region is attached to the substrate
at least one of the solar cells has at least one cropped corner resulting in a corner region;
an area of the substrate in the corner region remains exposed when the at least one of the solar cells having the at least one cropped corner resulting in the corner region is attached to the substrate;
the power routing module is attached to the substrate in the area of the substrate in the corner regionthat remains exposed when the at least one of the solar cells having the at least onecropped comer resulting in the corner region is attached to the substrate;
the area of the substrate in the corner region that remains exposed when the at least one ofthe solar cells having the at least one cropped corner resulting in the cornetraces buriedwithin the substrate; and
the electrical conductors of the power routing module electrically interconnect contact of the solar cells with the conducting pads on the substrate in the area of thesubstrate in thecorner region that remains exposed when the at least one of the solar cells having the at least onecropped comer resulting in the corner region is attached to the substrate.
Regarding claim 2, 12 and 22, modified Crist teach bypass diode 130 [fig 2E, Crist] and switching matrix being electrically connected to the power module and bypass diode , the recitation “ dynamically… bypass diode” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Regarding claim 3, 13 and 23, modified Crist teaches switching matrix being electrically connected to the power module and solar cell arrays as set forth above. The recitation 
Regarding claim 4, 14 and 24, modified Crist teaches the switching matrix in response to control signal [para 56, Lavora et al]. The recitation “dynamically… signals” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Regarding claim 5, 15 and 25, modified Crist teaches the control signals being wireless control signal from a remote source (computer) [fig 60, Lavora et al].
Regarding claim 6, 16 and 26, modified Crist teaches the switching matrix is space division circuit switch in which the current on a selected input path is connected to a selected output path [fig 7A-C 9, Lavora et al para 60]
Regarding claim 7, 17 and 27, Modified Crist teaches the switching comprising one or more connection blocks and each of which connects the selected input path to the selected output path according to the control signal [fig 7A-C 9, Lavaro et al]
Regarding claim 8, 18 and 28, since the switching matrix is within the system, the switching matrix is uniquely addressed.
Regarding claim 9, 19 and 29, modified Crist teaches the switching matrix being uniquely addressed [fig 7A-C 9, Lavaro et al].
Regarding claim 10, 20, 30, modified Crist teaches the selected input and output paths within each connection block uniquely addressed.
Response to Arguments
Applicant's arguments filed 07/21/2021 have been fully considered but they are not persuasive. The applicant argues in substance:
None of cited references teaches the claimed amendment.
The examiner respectfully disagrees. Modified Crist teaches the claimed structure as set forth above.
Glenn does not teach the substrate having claimed structure.
The examiner respectfully disagrees. Glenn and McGlynn et al teaches the multilayer substrate (18,20) and there is one layer being made of Polyimide.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/Primary Examiner, Art Unit 1726